

EXCLUSIVE LICENSE AGREEMENT


THIS LICENSE AGREEMENT (the "Agreement") is made and is effective as of May 8th
2006, (the “Effective Date”) by and between The University of Wyoming, having
its licensing office at Department 3672 1000 E. University Ave., Department
3672, Laramie, WY 82071 (hereinafter referred to as "University"), and Kraig
Biocraft Laboratories, Inc. a Wyoming corporation having a principal place of
business at 1400 Dennison Road, East Lansing, Michigan 48823 (hereinafter
referred to as "Licensee").


RECITALS


WHEREAS, Certain inventions disclosed under University Case No. 02-004,
generally characterized as, synthetic spider silk proteins, and genetic
sequences coding for such proteins, hereinafter collectively referred to as
"Invention 1," were made in the course of research at University, by Dr. Randy
Lewis and Dr. Don Roth (hereinafter, "Inventors"); and


WHEREAS, Certain inventions disclosed under University Case Nos. 98-001, 89-001,
94-001, 02-001, generally characterized as, natural spider silk proteins, and
genetic sequences coding for such proteins, hereinafter collectively referred to
as "Invention 2," were made in the course of research at University, by Dr.
Randy Lewis and others (hereinafter, "Inventors").  Invention 1 and Invention 2
are collectively referred to herein as “The Inventions”, and are further
described in section 1.7 below; and




WHEREAS, Licensee is a "small business firm" as defined in 15 U.S.C. 632; and


WHEREAS, Licensee wishes to obtain certain exclusive rights from University for
the commercial development, manufacture, use, and sale of the Inventions, and
University is willing to grant such rights on the terms and conditions set forth
in this Agreement; and


WHEREAS, University is desirous that the Invention be developed and utilized to
the fullest extent so that the benefits can be enjoyed by the general public.


NOW THEREFORE, the parties agree as follows:


1.  DEFINITIONS


1.1  "Affiliate" means any corporation or business entity that directly or
indirectly controls, is controlled by, or is under common control with Licensee
to the extent of at least 50 percent of the outstanding stock or other voting
rights entitled to elect directors.
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           "Data" means all information owned or controlled by University and
acquired by Licensee, its Affiliates or its sublicenses directly or indirectly
from or through University, its units, its employees, the Inventors, or its
consultants relating to the Invention, Licensed Products, or this Agreement,
including but not limited to, all patent prosecution documents and all
information received from Inventors.


1.3  "Licensed Field" means the using and selling of Licensed Products made only
by the Licensed Method in all fields and markets.  “Licensed Field” expressly
excludes the using and selling of Licensed Products made by any other method
except the Licensed Method.  “Licensed Field” also expressly excludes the using
and selling of Licensed Products described in Invention 2 in the fields and
markets of medical disposables, medical equipment, cosmetics and sports
equipment.


1.4  "Licensed Method" means the making of Licensed Products by silkworms only.


1.5  "Licensed Product(s)" means any material or product or kit, or any service,
process, or procedure that (i) either is covered by University Patent Rights or
whose discovery, development, registration, manufacture, use, or sale would
constitute, but for the license granted to Licensee pursuant to this Agreement,
an infringement of any claim within University Patent Rights or (ii) is
discovered, developed, made, sold, registered, or practiced using Licensed
Method or which may be used to practice the Licensed Method, in whole or in part


1.6 "University Patent Rights" means U.S. Patent Application Numbers 10/479,638
and 10/488,056 and U.S. Patent(s) issuing thereon, and Patent Numbers 5,728810,
5,733,771, 5,756,677, 5,989,894, 5,994,099 and patent application(s)
corresponding to all of the foregoing, owned by University, including any
reissues, extensions (including governmental equivalents thereto),
substitutions, continuations, (but limited to continuations-in-part which do no
contain new subject matter not entitled to the priority date of the parent
application) and divisions thereof.


1.7  "Territory" means the United States of America.


2.  GRANT


2.1  Subject to the limitations set forth in this Agreement, University hereby
grants to Licensee a license under University Patent Rights in the Licensed
Field and in the Territory.  This license shall be co-exclusive with one other
licensee for University Patent Rights under Invention 2 and exclusive for
University Patent Rights under Invention 1.
 
 
2

--------------------------------------------------------------------------------

 
 
2.2  If the Invention was funded by the U.S. Government, the license granted
hereunder shall be subject to the overriding obligations to the U.S. Government
set forth in 35 U.S.C. 200-212 and applicable governmental implementing
regulations and to the royalty free non-exclusive licenses thereunder to which
the U.S. Government is entitled.


2.3  University expressly reserves the right to have the Invention and
associated intellectual property rights licensed hereunder used for educational,
research and other non-business purposes and to publish the results thereof.


3.  SUBLICENSES
 
3.1  University grants to Licensee the right to grant sublicenses to third
parties under any or all of the licenses granted in Article 2, provided Licensee
has current exclusive rights thereto under this Agreement at the time it
exercises a right of sublicense.  To the extent applicable, such sublicense
shall include all of the rights of and obligations due to University (and to the
United States Government) that are contained in this Agreement.


3.2  Within thirty (30) days after execution thereof, Licensee shall provide
University with a copy of each sublicense issued hereunder, and shall thereafter
collect and guarantee payment of all royalties and other obligations due
University relating to the  sublicensees and summarize and deliver all reports
due University  relating to the sublicensees.


3.3  Upon termination of this Agreement for any reason, University, shall
determine whether any or all sublicenses shall be canceled or assigned to
University.  The university will notify any such sublicense of its intention to
terminate such sublicense and shall provide the sublicense 30 days in which to
cure any breach or defect.


4.  LICENSE ISSUE FEE, LICENSE MAINTENANCE FEES AND MILESTONE PAYMENTS


4.1  Licensee agrees to pay to University a License Issue Fee of Ten Thousand
Dollars ($10,000) within thirty (30) days after the execution of this
Agreement.  This fee is non-refundable and is not an advance against royalties.


4.2  Licensee agrees to pay to University a License Maintenance Fee of Ten
Thousand Dollars ($10,000) beginning on the first year anniversary of this
Agreement, and continuing annually on the anniversary of each subsequent
year.  The License Maintenance Fee is non-refundable and is not an advance
against royalties.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3  Licensee agrees to pay to University a Laboratory Research Fee of Thirteen
Thousand Seven Hundred Dollars ($13,700) beginning on eight (8) months from the
Effective Date of this Agreement, and continuing annually on the anniversary of
the Effective Date for each subsequent year.  The Laboratory Research Fee is
non-refundable.




4.4           Licensee shall pay to University full patent costs for Invention
1.  Such costs relating to Invention 1 shall not exceed five thousand dollars
per year ($5000).  Licensee shall pay to University one quarter of the patent
costs for Invention 2.  Such costs relating to Invention 2 shall not exceed five
thousand dollars per year ($5,000).

 
5.  EQUITY


5.1   Licensee agrees that pursuant this licensing agreement, Licensee will
transfer to the University of Wyoming Foundation, within sixty days (60 days)
from the effective date of this agreement, One million fifty thousand shares
(1,050,000 shares)of common stock in Licensee, which is equal to not less than
three percent (3%) of Licensee’s outstanding issued stock.  Licensee represents
and warrants that when the stock is delivered to University (i) it shall
constitute no less than three percent (3%) of the total issued shares of all
classes of stock of Licensee, fully diluted, (ii) that it shall be free from any
claims, security interests or liens and (iii) that Licensee shall have the full
right and authority to deliver the stock to University.  University shall have
no less rights in and with respect to such stock than the founders of Licensee
have or obtain with respect to their stock, including, but without limitation,
any anti-dilution, events of disposition, registration, notice, or
indemnification rights.


5.2 Licensee will further transfer to the University of Wyoming Foundation,
within sixty days (60 days) from the effective date of this agreement, Seven
Hundred Thousand shares (700,000 shares)of common stock in Licensee, which is
equal to not less than two percent (2%) of Licensee’s outstanding issued stock,
subject to Licensee’s right to repurchase or call such stock at any time within
five years from the effective date of this agreement at an exercise price of One
Hundred and Fifty Thousand Dollars ($150,000).  Licensee represents and warrants
that when the stock is delivered to University (i) it shall constitute no less
than two percent (2%) of the total issued shares of all classes of stock of
Licensee, fully diluted, (ii) that it shall be free from any claims, security
interests or liens except as stated directly above and (iii) that Licensee shall
have the full right and authority to deliver the stock to
University.  University shall have no less rights in and with respect to such
stock than the founders of Licensee have or obtain with respect to their stock,
including, but without limitation, any anti-dilution, events of disposition,
registration, notice, or indemnification rights.
 
 
4

--------------------------------------------------------------------------------

 
 
5.3  With the stock, Licensee shall deliver to University its bylaws and
shareholder rights documents.


6.  DILIGENCE


6.1  Licensee, upon execution of this Agreement, shall use its best efforts to
develop, test, obtain any required governmental  approvals, manufacture, market
and sell Licensed Products in all countries of the Territory and shall earnestly
and diligently endeavor to market the same within a reasonable time after
execution of this Agreement and in quantities sufficient to meet the market
demands therefor.


6.2  Licensee shall be entitled to exercise prudent and reasonable business
judgment in meeting its diligence obligations in this Article 6.


6.3  Licensee shall perform the following:
 
 
·
commence commercial marketing and sales of a Licensed Product in the Territory
within eighteen (18) months of receiving approval of such Licensed Product in
such country; or

 
·
reasonably fill the market demand for Licensed Products in the Territory
following commencement of marketing in such country at all times during the
exclusive period of this Agreement; or



If Licensee fails to perform any of the preceding items described in this
section 6.3 in a timely manner, then University shall have the right and option
upon 90 day prior written notice, either to terminate this Agreement with
respect to any or all countries where Licensee has failed to perform or to which
the failure relates.  Should the Licensee fail to fulfill the diligence
requirements within said 90 day period, the notice shall be effective at the end
of said period.  This right, if exercised by University, supersedes the rights
granted in Article 2 (GRANT).


7.  PROGRESS AND ROYALTY REPORTS


7.1  Beginning October 1, 2007, and annually thereafter, Licensee shall submit
to University a progress report covering Licensee's activities related to the
development and testing of all Licensed Products and commercial activities like
sales and marketing.  These progress reports shall be made for each Licensed
Product in each country of the Territory.


7.2  The progress reports submitted under section 7.1 shall include sufficient
information to enable University to determine Licensee's progress in fulfilling
its obligations under Article 6, including, but not limited to, the following
topics:


    -
    summary of work completed

    -
    key scientific discoveries

    -
    summary of work in progress, including product development and testing and
progress in obtaining government approvals

    -
    current schedule of anticipated events or milestones

    -
    market plans for introduction of Licensed Products

    -
    summary of resources (dollar value) spent in the reporting period for
research, development, and marketing of Licensed Products

    -
    activities in obtaining sublicenses and activities of sublicenses

    -
    certified financial statements as of the end of the previous calendar
quarter if available



7.3  Licensee shall have a continuing responsibility to keep University informed
of the large/small entity status (as defined by the United States Patent and
Trademark Office) of itself and its sublicenses.


7.4  Licensee shall report to University in its immediately subsequent progress
the date of first commercial sale of each Licensed Product in each country.
 
7.6  If no sales of Licensed Products have been made during any reporting
period, a statement to this effect shall be made by Licensee.


8.  BOOKS AND RECORDS


8.1  Licensee shall keep  and cause its Affiliates  and sublicenses to keep
books and records in accordance with generally acceptable accounting principles
accurately showing all transactions and information relating to this
Agreement.  Such books and records shall be preserved for at least five (5)
years from the date of the entry to which they pertain and shall be open to
inspection by representatives or agents of University at reasonable times upon
reasonable notice.


8.2  The fees and expenses of University’s representatives performing such an
examination shall be borne by University.  However, if an error in royalties of
more than five percent (5%) of the total royalties due for any year is
discovered,  or if as a result of the examination it is determined that Licensee
is in material breach of its other obligations under this Agreement, then the
fees and expenses of these representatives shall be borne by Licensee.


 
5

--------------------------------------------------------------------------------

 
 
9.  TERM OF THE AGREEMENT


9.1  Unless otherwise terminated by operation of law or by acts of the parties
in accordance with the provisions of this Agreement, this Agreement shall be in
force from the effective  date recited on page one and shall remain in effect in
each country of the Territory until the longer of (i) expiration of the
last-to-expire patent licensed under this Agreement in such country or (ii) ten
years from the date of first commercial sale of a Licensed Product in such
country.


9.2  Any expiration or termination of this Agreement shall not affect the rights
and obligations set forth in the following Articles:
 

  Article 8   Books and Records   Article 12   Disposition of Licensed Products
on Hand Upon Termination   Article 13 Use of Names, Trademarks and Confidential
Data   Article 18    Indemnification   Article 23    Failure to Perform

 
10.  TERMINATION BY UNIVERSITY


10.1  If Licensee should breach or fail to perform any provision of this
Agreement, then University may give written notice of such default (Notice of
Default) to Licensee.  If Licensee should fail to cure such default within
ninety (90) days of the effective date of such notice, University shall have the
right to terminate this Agreement and the licenses herein by a second written
notice (Notice of Termination) to Licensee.  If a Notice of Termination is sent
to Licensee, this Agreement shall automatically terminate on the effective date
of such notice.  Termination shall not relieve Licensee of its obligation to pay
all amounts due to University as of the effective date of termination and shall
not impair any accrued right of University.


11.  TERMINATION BY LICENSEE


11.1  Licensee shall have the right at any time to terminate this Agreement in
whole or as to any portion of University Patent Rights by giving ninety (90)
days notice thereof in writing to University.


11.2  Any termination pursuant to the above paragraph shall not relieve Licensee
of any obligation or liability accrued hereunder prior to such termination or
rescind anything done by Licensee or any payments made to University hereunder
prior to the time such termination becomes effective, and such termination shall
not affect in any manner any rights of University arising under this Agreement
prior to such termination.


 
6

--------------------------------------------------------------------------------

 
 
12.  DISPOSITION OF LICENSED PRODUCTS AND INFORMATION ON HAND UPON TERMINATION


12.1  Upon termination of this Agreement by either party (i) Licensee shall have
the privilege of disposing of all previously made or partially made Licensed
Products, but no more, within a period of one hundred and twenty (120) days
after the effective date of termination, provided, however, that the disposition
of such Licensed Products shall be subject to the terms of this Agreement
including, but not limited to, the payment of royalties at the rate and at the
time provided herein and the rendering of reports thereon; (ii) Licensee shall
promptly return, and shall cause its sublicenses to return, to University all
property belonging to University, if any, that has been provided to Licensee or
its Affiliates or sublicenses hereunder, and all copies and facsimiles thereof
and derivatives therefrom (except that Licensee may retain one copy of written
material for record purposes only, provided such material is not used by
Licensee for any other purpose and is not disclosed to others.


13.  USE OF NAMES, TRADEMARKS, AND CONFIDENTIAL INFORMATION


13.1  Nothing contained in this Agreement shall be construed as granting any
right to Licensee or its Affiliates to use in advertising, publicity, or other
promotional activities any name, trade name, trademark, or other designation of
University or any of its units (including contraction, abbreviation or
simulation of any of the foregoing).  Unless required by law, the use by
Licensee of the name, "The University of Wyoming" or any campus or unit of
University is expressly prohibited, and Licensee shall not use such names in any
manner without University’s prior written consent.


14.  LIMITED WARRANTY


14.1  University warrants to Licensee that it has the lawful right to grant this
license.


14.2  This license and the associated Invention are provided WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED.  UNIVERSITY MAKES NO REPRESENTATION OR WARRANTY THAT THE
LICENSED PRODUCTS OR LICENSED METHODS WILL NOT INFRINGE ANY PATENT OR OTHER
PROPRIETARY RIGHT.


14.3  IN NO EVENT WILL UNIVERSITY BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THIS LICENSE OR MANUFACTURE,
SALE, OR USE OF THE INVENTION OR LICENSED PRODUCTS OR LICENSED METHODS.
 
 
7

--------------------------------------------------------------------------------

 
 
14.4  Nothing in this Agreement shall be construed as:
 
(14.4a)
a warranty or representation by University as to the validity or scope of any
University Patent Rights; or

 
(14.4b)
a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or will be free from
infringement of patents or other intellectual property or biological materials
of third parties; or

 
(14.4c)
an obligation to bring or prosecute actions or suits against third parties
except as provided in Article 17; or

 
(14.4d)
conferring by implication, estoppel or otherwise any license or rights under any
patents or other intellectual property of University other than University
Patent Rights as defined herein, regardless of whether such patents are dominant
or subordinate to University Patent Rights; or

 
(14.4e)
an obligation to furnish any know-how not provided in University Patent Rights.



15.  PATENT PROSECUTION AND MAINTENANCE


15.1  University shall diligently prosecute and maintain the United States
patents comprising University Patent Rights using counsel of its
choice.  University counsel shall take instructions only from
University.  University shall provide Licensee with copies of all relevant
documentation so that Licensee may be informed and apprised of the continuing
prosecution.  Licensee agrees to keep this documentation confidential.


15.2  University shall give due consideration to amending any patent application
to include claims reasonably requested by Licensee to protect the Licensed
Products contemplated to be sold under this Agreement.


15.4  All present and future costs of preparing, filing, prosecuting, defending,
and maintaining all patent applications and/or patents, including interferences
and oppositions, and all corresponding foreign patent applications and patents
covered by University Patent Rights shall be borne by Licensee as described and
limited in paragraph 4.4..  Costs shall be payable by Licensee within thirty
(30) days of the billing date.  Failure to pay these bills in a timely manner is
grounds for terminating this Agreement in accordance with the procedures
described in Article 10 above.
 
 
8

--------------------------------------------------------------------------------

 
 
15.5  Licensee's obligation to underwrite and to pay patent prosecution costs
shall continue for so long as this Agreement remains in effect, provided,
however, that Licensee may terminate its obligations with respect to any given
patent application or patent upon three (3) months' written notice to
University.  University shall use reasonable efforts to curtail patent costs
when such a notice is received from Licensee.  Licensee shall promptly pay
patent costs which cannot be so curtailed.  Commencing on the effective date of
such notice, University may continue prosecution and/or maintenance of such
application(s) or patent(s) at its sole discretion and expense, and Licensee
shall have no further right or licenses thereunder.


15.6  University shall have the right to file patent applications at its own
expense in any country or countries in which Licensee has not elected to secure
patent rights or in which Licensee's patent rights hereunder have terminated,
and such applications and resultant patents shall not be subject to this
Agreement and may be freely licensed by University to others.


16.  PATENT MARKING


16.1  Licensee shall mark all Licensed Products made, used,  sold or otherwise
disposed of under the terms of this Agreement, or their containers, in
accordance with the applicable patent marking laws.


17.  PATENT INFRINGEMENT


17.1  In the event that Licensee shall learn of the substantial infringement of
any patent licensed under this Agreement, Licensee shall call University’s
attention thereto in writing and shall provide University with reasonable
evidence of such infringement.  Both parties to this Agreement agree that during
the period and in a jurisdiction where Licensee has exclusive rights under this
Agreement, neither will notify a third party of the infringement of any of
University Patent Rights without first obtaining consent of the other Party,
which consent shall not be unreasonably denied.  Both parties shall use their
best efforts in cooperation with each other to terminate such infringement
without litigation.


17.2  Licensee may request that University take legal action against the
infringement of University Patent Rights.  Such request shall be made in writing
and shall include reasonable evidence of such infringement and damages to
Licensee.  If the infringing activity has not been abated within ninety (90)
days following the effective date of such request, University shall have the
right to


 
9

--------------------------------------------------------------------------------

 
 
(17.2a)  commence suit on its own account.  In the event University elects to
bring suit in accordance with this paragraph, Licensee may thereafter join such
suit at its own expense; or
 
(17.2b)  refuse to participate in such suit and University shall give notice of
its election in writing to Licensee by the end of the one-hundredth (100th) day
after receiving notice of such request from Licensee.  Licensee may thereafter
bring suit for patent infringement if and only if University elects not to
commence suit and if the infringement occurred during the period and in a
jurisdiction where Licensee had exclusive rights under this Agreement.  However,
in the event Licensee elects to bring suit in accordance with this paragraph,
University may thereafter join such suit at its own expense.


17.3  Such legal action as is decided upon shall be at the expense of the party
on account of whom suit is brought and all recoveries recovered thereby shall
belong to such party, provided, however, that recoveries from legal actions
brought jointly by University and Licensee shall be shared equally by them,
after paying the reasonable legal expenses of both parties.


17.4  Each party agrees to cooperate with the other in litigation proceedings
instituted hereunder but at the expense of the party on account of whom suit is
brought.  Such litigation shall be controlled by the party bringing the
suit.  Each party may be represented by counsel of its choice.


18.  INDEMNIFICATION AND INSURANCE


18.1  Licensee shall indemnify, hold harmless and defend University, its
trustees, officers, employees, students, agents, the State of Wyoming and the
Inventors against any and all claims, suits, losses, liabilities, damages,
costs, fees and expenses (including reasonable attorneys' fees) resulting from
or arising out of the exercise of this license or any sublicense.  This
indemnification shall include, but is not limited to, any and all claims
alleging products liability.


18.2           University shall promptly notify Licensee in writing of any claim
or suit brought against University in respect of which University intends to
invoke the provisions of Article 18.  Licensee shall keep University informed on
a current basis of its defense of any claims pursuant to Article 18.  Licensee
shall, throughout the term of this Agreement, at its sole cost and expense
(through insurance companies or through self-insurance), insure its activities
in connection with this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
19.  NOTICES


19.1  Any notice or payment required to be given to either party shall be deemed
to have been properly given and to be effective (a) on the date of delivery if
delivered in person or (b) five (5) days after mailing if mailed by first-class
certified mail, postage paid and deposited in the United States mail, to the
respective addresses given below, or to such other address as it shall designate
by written notice given to the other party.


In the case of
Licensee:                                                       Kraig Biocraft
Laboratories, Inc.
Attention Legal Department
1400 Dennison Road
East Lansing, Michigan 48823


With an electronic copy, in PDF or MS Word compatible format to:
Legal@kraigbiocraftlabs.com, and psnor88@aol.com




In the case of University:
University of Wyoming
Research Products Center
1000 E. University Ave.
Department 3672
Laramie, WY 82071
Attention: Director




20.  ASSIGNABILITY


20.1  This Agreement is binding upon and shall inure to the benefit of
University, Licensee, and their respective successors and assigns.  Licensee
must notify University within thirty (30) days of any assignment of this
Agreement.


21.  LATE PAYMENTS


21.1  In the event any amounts due University hereunder, including but not
limited to royalty payments, fees and patent cost reimbursements, are not
received when due, Licensee shall pay to University interest charges at a rate
of nine (9) percent per annum or the highest rate permitted by law, if less than
nine percent.  Such interest shall be calculated from the date payment was due
until actually received by University.


22.  WAIVER


22.1  It is agreed that no waiver by either party hereto of any breach or
default of any of the covenants or agreements herein set forth shall be deemed a
waiver as to any subsequent and/or similar breach or default.


 
11

--------------------------------------------------------------------------------

 
 
23.  FAILURE TO PERFORM


23.1  In the event of a failure of performance due under the terms of this
Agreement and if it becomes necessary for either party to undertake legal action
against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney's fees in addition to costs and necessary
disbursements.


24.  GOVERNING LAWS


24.1  The University of Wyoming does not waive its sovereign immunity or its
governmental immunity by entering into this Agreement and fully retains all
immunities and defenses provided by law with regard to any action based on this
Agreement.  Any actions or claims against the University of Wyoming under this
Agreement must be in accordance with and are controlled by the Wyoming
Governmental Claims Act, W.S. 1-39-101 et seq. (1977) as amended.


The parties hereto agree that (i) the laws of Wyoming shall govern this
Agreement, (ii) any questions arising hereunder shall be construed according to
such laws, and (iii) this Agreement has been negotiated and executed in the
State of Wyoming.


25.  PREFERENCE FOR UNITED STATES INDUSTRY


25.1  If the U.S. Government sponsored the Invention in whole or in part,
Licensee agrees that any products sold in the United States embodying this
Invention or produced through the use thereof will be manufactured substantially
in the United States to the greatest extent practical and as required by law.


26.  FOREIGN GOVERNMENT APPROVAL OR REGISTRATION


26.1  If this Agreement or any associated transaction is required by the law of
any nation to be either approved or registered with any governmental agency,
Licensee shall assume all legal obligations to do so and the costs in connection
therewith.


27.  EXPORT CONTROL LAWS


27.1  Licensee shall observe all applicable United States and foreign laws with
respect to the transfer of Licensed Products and related technical data to
foreign countries, including, without limitation, the International Traffic in
Arms Regulations (ITAR) and the Export Administration Regulations.


28.  MISCELLANEOUS


28.1  The headings of the several articles are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.


28.2  This Agreement will not be binding upon the parties until it has been
signed below on behalf of each party, in which event, it shall be effective as
of the date recited on  page one.


28.3  No amendment or modification hereof shall be valid or binding upon the
parties unless made in writing and signed on behalf of each party.


28.4   This Agreement embodies the entire understanding of the parties and shall
supersede all previous communications, representations or understandings, either
oral or written, between the parties relating to the subject matter hereof.


28.5  In case any of the provisions contained in this Agreement shall be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provisions hereof, but this
Agreement shall be construed as if such invalid or illegal or unenforceable
provisions had never been contained herein.

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, both University and Licensee have executed this Agreement,
in duplicate originals, by their duly authorized representatives on the day and
year hereinafter written.


A signature to this agreement transmitted to the other party by facsimile
transmission or other electronic means, shall be recognized as a valid
acceptance of this agreement


Kraig Biocraft Laboratories,
Inc.                                                                                     University
of Wyoming




By__________________________                                                                                     By___________________________
 On behalf of Kraig Biocraft
 Laboratories,
Inc.                                                                                                                                  
(Signature)




Name Kim
Thompson                                                                                                               
Name________________________




Title
C.E.O                                                                                                                                  
Title_______________________




Date May _________,
2006                                                                                                    
Date________________________

 
13

--------------------------------------------------------------------------------

 
